            Case 3:19-cv-00576-MMD-WGC Document 41 Filed 04/07/21 Page 1 of 2




1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                               * * *
6     JERMAINE JAMAICA CAMPBELL, SR.,                   Case No. 3:19-cv-00576-MMD-WGC
7                                      Petitioner,                    ORDER
8             v.
9     WARDEN RUSSELL, et al.,
10                                 Respondents.
11

12

13           In this habeas corpus action, Petitioner Jermaine Jamaica Campbell, Sr.,

14   represented by appointed counsel, filed an amended habeas petition on September 21,

15   2020. (ECF No. 25.) After extensions of time of 60, 30, 32 and 14 days, Respondents

16   were to file a response to the amended petition by April 5, 2021. (ECF Nos. 9, 32, 34, 36,

17   38.)

18           On April 5, 2021, Respondents filed a motion for extension of time (ECF No. 40)

19   requesting a further four-day extension of time, to April 9, 2021. Respondents’ counsel

20   states that the extension of time is necessary because of delays caused by the COVID-

21   19 pandemic and because of personal medical issues.

22           The Court finds that Respondents’ motion for extension of time is made in good

23   faith and not solely for the purpose of delay, and that there is good cause for the extension

24   of time requested.

25   ///

26   ///

27   ///

28   ///
          Case 3:19-cv-00576-MMD-WGC Document 41 Filed 04/07/21 Page 2 of 2




1          It is therefore ordered that Respondents’ motion for extension of time (ECF No.

2    40) is granted. Respondents will have until and including April 9, 2021, to file a response

3    to the amended habeas petition.

4          It is further ordered that, in all other respects, the schedule for further proceedings

5    set forth in the order entered October 21, 2019 (ECF No. 9) will remain in effect.

6          DATED THIS 7th Day of April 2021.

7

8

9                                              MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  2
